DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 March 2020 has been considered by the examiner.

Drawings
The drawings are objected to because the reference characters used to denote “Digital Character wellbeing meter” and “Person wellbeing meter” are reversed from Figure 2 to [024].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

The drawings are objected to because Figure 2 is too small and unclear, and accordingly does not adhere to the Standards for drawings as set forth in MPEP 608.02(V).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claims 1, 11, and 12 use the acronym “PERMA” without first establishing the meaning of the acronym. Claims 2-10 are objected to for their dependence on claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10), machine (claim 11), and manufacture (claim 12) which recite steps of: (claims 1, 11, and 12) setting a wellbeing meter, making the digital character perform activities, providing the activities to be performed by the person, calculating a value, calculating an average of the calculated values, calculating a wellbeing index for the digital character, displaying the wellbeing index, providing a set of questions, providing an input by the person, and recommending a second set of activities.  

Step 2A, Prong One:
These steps of calculating a value, calculating an average of the calculated values, calculating a wellbeing index for the digital character, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor, electronic device, display device, memory, storage medium, and displaying language, these steps in the context of this claim encompasses a mental process of the user. 
Additionally, these steps of calculating a value, calculating an average of the calculated values, calculating a wellbeing index for the digital character, as drafted, under the broadest reasonable interpretation, includes mathematical concepts, specifically mathematical calculations.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, if a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Furthermore, these steps of setting a wellbeing meter, making the digital character perform activities, providing the activities to be performed by the person, calculating a value, calculating an average of the calculated values, calculating a wellbeing index for the digital character, displaying the wellbeing index, providing a set of questions, providing an input by the person, and recommending a second set of activities, as drafted, under the broadest reasonable interpretation, includes certain methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from entailing certain methods of organizing human activity. For example, but for the processor, electronic device, display device, memory, storage medium, and displaying language, these steps in the context of this claim encompass managing person behavior, relationships, or interactions between people. 
Specifically, these steps could be part of a treatment process being developed and administered by a healthcare professional, with the goal of managing the personal behavior of the person by having them engage in activities with the digital pet. Additionally, the presence of the digital pet means the claims further recite managing relationships (i.e. the relationship of the person with the digital pet). 
If a claim limitation, under its broadest reasonable interpretation, covers managing person behavior, relationships, or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, further reciting, but for recitation of generic computer components, particular aspects of managing personal behavior of the person by impacting their “real life,” managing relationships such as with the digital pet and “real life” 

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processor, electronic device, display device, memory, storage medium, and displaying amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [020] and [045], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of providing an input by the person amounts to mere data gathering; and recitation of PERMA model for wellbeing amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as processor, electronic device, display device, memory, storage medium, and displaying generally link to a computer environment, and PERMA model for wellbeing generally links to the field of psychological healthcare, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, reciting limitations such as a digital character, which are additional limitations which amount to invoking computers claims 5-10, reciting limitations specifying the type of data being manipulated (such as the PERMA model categories), which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-10, reciting a digital character which generally links to a computer environment, and a PERMA model for wellbeing which generally links to the field of psychological healthcare, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1, 11, and 12) the calculating Flook, MPEP 2106.05(d)(II)(ii); (claims 1, 11, and 12) displaying the wellbeing index, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (US 2020/0253527 A1), in view of Lin et al. (US 2014/0206444 A1), hereinafter Lin, further in view of Minturn (US 2019/0088159 A1), further in view of Czerwinski et al. (US 2016/0063874 A1).
	
	
Claims 1, 11, and 12:
Ellison discloses:
(claim 1)  A method for improving wellbeing of a person using a digital character, the method comprising a processor implemented steps of:
(claim 11)  A system for improving wellbeing of a person using a digital character, the method comprises:
(claim 11)  an electronic device, wherein the electronic device comprising:
[0115], 
(claim 11)  a display device for displaying a wellbeing meter for the person 
[0109], for example, discloses a display device. [0163]-[0165] discloses determining a baseline level for such attributes as cognitive health. [0223] discloses displaying a progress metric for the user. 
(claim 11)  at least one memory; and
[0111], for example, discloses memory.
(claim 12)  One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause managing a plurality of events, the instructions cause:
[0111]-[0112] discloses computer readable storage media with instructions, with [0115] disclosing the instructions being provided to a processor.
(claims 1)  setting, via one or more hardware processor, a wellbeing meter of the person 
[0107], for example, discloses a variety of processors. [0163]-[0165] discloses determining a baseline level for such attributes as cognitive health. [0223] discloses displaying a progress metric for the user.

providing, via one or more hardware processor, the set of activities to be performed by the person in real life and on the electronic device, wherein each of the set of activities has a range of values associated thereof;
[0166] and [0173] disclose the patient/person engaging in interactivities (i.e. activities). [0176] and associated Figures 4B-4D disclose a range of values associated with the interactivities. 
calculating, via one or more hardware processor, a value out of the range for the each of set of activities performed by the person, wherein the value is calculated depending on how successfully the activity is performed by the person;
[0176] discloses scoring the user’s performance on the interactivities (i.e. value calculated based on success).
calculating, via one or more hardware processor, an average of the calculated values for each of the set of activities to determine a wellbeing index for the person;
[0178] discloses A3, A4, and A6 as representing averaged values for the interactivities, where the scoring is used to determine cognitive wellbeing.

displaying, via one or more hardware processor, the wellbeing Index of the person 
[0223] 
providing, via one or more hardware processor, a set of questions 
[0237] discloses a user/person performing a session survey, involving questions which are based on the interactivities performed which are based on the cognitive wellbeing of the person. 
providing, via one or more hardware processor, an input by the person in response to the set of questions; and
[0237] discloses a user/person performing a session survey.
recommending, via one or more hardware processor, a second set of activities based on the input to improve upon the wellbeing index of the person.
[0237] discloses the questions being provided to allow the interactivities to be better personalized to the user, with [0240] disclosing updating the user’s profile, and [0241] disclosing retrieving interactivities the user should perform next. 
 
While Ellison does disclose ensuring the wellbeing of a person through interactivities (i.e. activities), Ellison does not explicitly disclose the use of a digital character. However, Lin does disclose this limitation, specifically:
(claim 11)  a display device for displaying a wellbeing meter for the person and a wellbeing meter for the digital character, wherein they are set at a base value;
The table following [0052] shows baseline health values (i.e. wellbeing values), with [0033] and Figure 2 
(claims 1)  setting, via one or more hardware processor, a wellbeing meter of the person and a wellbeing meter of the digital character at a base value on an electronic device;
See previous citation.
making, via one or more hardware processor, the digital character to perform a set of activities on the electronic device, 
[0035] discloses the digital character being a pet which can perform a wide variety of activities, such as lying down, sleeping, walking, bodily functions, eating, etc… [0039], for example, discloses a walking pet mode. 
calculating, via one or more hardware processor, a wellbeing index for the digital character depending on how successfully the set of activities are performed by the digital character;
[0033], [0049], [0052], [0053], [0055], and Figure 2 disclose a health condition or level for the digital pet, which can be affected, for example, by feeding and development stages as in [0049].
displaying, via one or more hardware processor, the wellbeing Index of the person and the digital character on the wellbeing meters of the person and the digital character respectively;
 [0033] and Figure 2.
	
Ellison with the above limitations as disclosed by Lin. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison in order to “give people comfort, ease lone[li]ness, and reduce stress” (Lin:  [0004]).

While Lin does disclose a digital character, Lin does not explicitly disclose “wherein the set of activities are derived from five categories of a PERMA model for wellbeing.” However, Minturn does disclose this limitation, specifically:
making, via one or more hardware processor, the digital character to perform a set of activities on the electronic device, wherein the set of activities are derived from five categories of a PERMA model for wellbeing;
[0044] discloses a virtual reality Well-Being Avatar to be created by the person and to become the person’s best friend, with [0069] disclosing engaging in virtual reality games and adventures with the Avatar, where the games/adventures are based on an individual’s current measurement of Well-Being. PERMA stands for Positive emotion, Engagement, Relationships, Meaning, and Accomplishment. Figures 4A-4F and [0113]-[0147] pertain to these categories. Figures 4A and 4B and [0115]-[0122] pertain to “Exciting Great Life-Purpose/Mission and Well-being Attitudes” as well as “Spiritual Well-Being, Core Beliefs and Positive Outlooks,” corresponding to at least Positive emotion, Meaning, and Accomplishment. Figure 4F and [0142]-

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ellison and Lin with the above limitations as disclosed by Minturn. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison and Lin for “successfully motivating a person to make repeatable positive improvement choices and create new habits in compliance with the super-healthy suggestions made by the Game’s Fun Loving Well-Being Avatar” (Minturn:  [0044]).

While Ellison does disclose providing a set of questions to the person, Ellison does not explicitly disclose this being done by a digital character. However, Czerwinski does disclose this limitation, specifically:
providing, via one or more hardware processor, a set of questions by the digital character to the person depending on the wellbeing index of the person;
Ellison [0237] discloses a user/person performing a session survey, involving questions which are based on the interactivities performed which are based on the cognitive wellbeing of the person. Czerwinski [0091], [0117], [0132], [0157], [0161], [0168], [0195], [0205], and [0214] disclose a digital assistant (i.e. digital character) providing questions to a person.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ellison with the above limitations as disclosed by Czerwinski. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison in order to “determine the mental or emotional state of the user…then…provide the user with feedback” (Czerwinski:  [0002]).

Claim 3:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 1, as discussed above. 

While Ellison does disclose ensuring the wellbeing of a person through interactivities (i.e. activities), Ellison does not explicitly disclose the use of a digital character that is a digital pet or digital assistant. However, Lin does disclose this limitation, specifically:
the digital character is a digital pet or a digital assistant.
Lin Abstract discloses a digital pet. Czerwinski Abstract discloses a digital assistant.

The obviousness and motivation to combine Ellison with Lin and Czerwinski is the same as discussed above in claim 1.

Claim 4:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 1, as discussed above. 
Ellison further discloses:
the set of questions 
Ellison [0237] discloses the questions pertaining to opinions/feelings of the person. Czerwinski [0091] discloses the digital assistant asking questions regarding a person’s mental or emotional state (i.e. feelings of the person).

While Ellison does disclose providing a set of questions to the person, Ellison does not explicitly disclose this being done by a digital character. However, Czerwinski does disclose this limitation, specifically:
the set of questions provided by the digital character includes questions about the feelings of the person.
[0091] discloses the digital assistant asking questions regarding a person’s mental or emotional state (i.e. feelings of the person).

The obviousness and motivation to combine Ellison with Czerwinski is the same as discussed above in claim 1.

Claim 5:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 1, as discussed above. 

While Ellison does determining the cognitive wellbeing of a person, Ellison does not explicitly disclose the PERMA model for wellbeing. However, Minturn does disclose this limitation, specifically:
the wellbeing index is measured based on the five categories of PERMA model comprising positive emotion, engagement, relationship, meaning and accomplishment.
Minturn [0044] discloses a virtual reality Well-Being Avatar to be created by the person and to become the person’s best friend, with [0069] disclosing engaging in virtual reality games and adventures with the Avatar, where the games/adventures are based on an individual’s current measurement of Well-Being. PERMA stands for Positive emotion, Engagement, Relationships, Meaning, and Accomplishment. Figures 4A-4F and [0113]-[0147] pertain to these categories. Figures 4A and 4B and [0115]-[0122] pertain to “Exciting Great Life-Purpose/Mission and Well-being Attitudes” as well as “Spiritual Well-Being, Core Beliefs and Positive Outlooks,” corresponding to at least Positive emotion, Meaning, and Accomplishment. Figure 4F and [0142]-[0147] pertain at least to “Nurturing Relationships,” corresponding to at least Relationships. While “Life-Purpose/Mission” and “Nurturing Relationships” could be interpreted as including Engagement, Figure 4E and [0134]-[0141] pertain at least to “Physical Exercise and Relaxational Responsiveness,” additionally corresponding to at least Engagement.



Claim 6:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 5, as discussed above. 

While Ellison does disclose ensuring the wellbeing of a person through interactivities (i.e. activities), Ellison does not explicitly disclose the use of a digital character that is a digital pet or digital assistant. However, Lin and Minturn do disclose this limitation, specifically:
the positive emotion is initiated for the person by feeding and inspecting the digital character and by feeding oneself in the real life.
Lin [0049] discloses feeding of the digital pet. Minturn Figure 4C and [0123]-[0128] disclose “Nutritional Eating and Drinking Habits” which as in [0191]-[0192] virtual reality games with the Avatar are used to convey to the person the activity needing to be performed, such as healthy eating, where the Avatar achieves the positive emotion and the person learns information needed to achieve the same positive emotion in real life.

The obviousness and motivation to combine Ellison with Lin and Minturn is the same as discussed above in claim 1.

Claim 7:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 5, as discussed above.

While Ellison does disclose ensuring the wellbeing of a person through interactivities (i.e. activities), Ellison does not explicitly disclose the use of a digital character that is a digital pet or digital assistant. However, Lin and Minturn do disclose this limitation, specifically:
the engagement is initiated for the person by playing and spending time with the digital character and by doing similar activities in the real life.
Lin [0039] discloses walking the digital pet via walking pet mode with [0041] disclosing running, jumping, running away from and towards the person, etc… (i.e. playing and spending time with the digital character). Minturn While “Life-Purpose/Mission” (Figures 4A and 4B and [0115]-[0122]) and “Nurturing Relationships” (Figure 4F and [0142]-[0147]) could be interpreted as including Engagement, Figure 4E and [0134]-[0141] pertain at least to “Physical Exercise and Relaxational Responsiveness,” additionally corresponding to at least Engagement, which as in [0191]-[0192] virtual reality games with the Avatar are used to convey to the person the activity needing to be performed, such as engagement, where the Avatar achieves the engagement and the person learns information needed to achieve the same engagement in real life.



Claim 8:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 5, as discussed above.
the relationships are initiated for the person by nurturing the relationship with the digital character and nurturing similar relationships in the real life	
See previous citation.

Claim 9:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 5, as discussed above.

While Lin does disclose a digital character, Lin does not explicitly disclose achieving quests with the digital character. However, Minturn does disclose this limitation, specifically:
the meaning is initiated for the person by helping the digital character achieve quests and by the person achieving similar quests in the real life.	
Minturn Figures 4A and 4B and [0115]-[0122] pertain to “Exciting Great Life-Purpose/Mission and Well-being Attitudes” as well as “Spiritual Well-Being, Core Beliefs and Positive Outlooks,” corresponding to at least Meaning, which as in [0191]-[0192] virtual reality games with the Avatar are used to convey to the person the activity needing to be performed, such as meaning, which as in [0192] includes engaging in “adventures” with the Avatar (i.e. quests), where 

The obviousness and motivation to combine Ellison with Lin and Minturn is the same as discussed above in claim 1.

Claim 10:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 5, as discussed above.

While Lin does disclose a digital character, Lin does not explicitly disclose achieving goals with the digital character. However, Minturn does disclose this limitation, specifically:
the accomplishments are initiated for the person by helping the digital character achieve tangible goals and by the person achieving similar tangible goals in the real life.	
Minturn Figures 4A and 4B and [0115]-[0122] pertain to “Exciting Great Life-Purpose/Mission and Well-being Attitudes” as well as “Spiritual Well-Being, Core Beliefs and Positive Outlooks,” corresponding to at least Accomplishment, which as in [0191]-[0192] virtual reality games with the Avatar are used to convey to the person the activity needing to be performed, such as meaning, which as in [0192] includes engaging in “adventures” with the Avatar. As in [0038], the virtual reality adventures can be customized to achieve 

The obviousness and motivation to combine Ellison with Lin and Minturn is the same as discussed above in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison (US 2020/0253527 A1), in view of Lin et al. (US 2014/0206444 A1), hereinafter Lin, further in view of Minturn (US 2019/0088159 A1), further in view of Czerwinski et al. (US 2016/0063874 A1), further in view of Wang et al. (US 2014/0125678 A1), hereinafter Wang.

Claim 2:  Ellison in view of Lin further in view of Minturn further in view of Czerwinski discloses the method of claim 1, as discussed above. 

While Lin does disclose caring for a digital character, Lin does not explicitly disclose inspecting the digital character at a predefined time interval. However, Wang does disclose this limitation, specifically:
inspecting the digital character by the user after every predefined time interval.
Wang [0056] discloses needs of the virtual companion (i.e. digital character) that occur on “a fixed recurring timer,” thus requiring the attention of the person as the needs correspond to hunger, thirst, bodily functions, etc…

Ellison and Lin with the above limitations as disclosed by Wang. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellison and Lin in order to aid in “feelings of loneliness and social isolation” which can aid in preventing “Alzheimer’s disease, depression, functional decline, and even death” (Wang:  [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626